                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA


Edward Garrett,                                   )         Civil Action No. 1:18-2295-BHH
                                                  )
                                    Plaintiff,    )
                                                  )
                       v.                         )
                                                  )                  ORDER
Nancy A. Berryhill, Acting Commissioner           )
of the Social Security Administration,            )
                                                  )
                                 Defendant.       )
                                                  )

       This matter is before the Court upon Plaintiff’s motion for attorney’s fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In the motion,

Plaintiff seeks attorney’s fees in the amount of $2,615.71, representing 5.5 attorney

hours at an hourly rate of $193.75 and 16 paralegal hours at an hourly rate of $96.88,

plus $20.64 in expenses and $400.00 in costs. On June 11, 2019, Defendant filed a

response to Plaintiff’s motion, notifying the Court that Defendant does not object to

Plaintiff’s request.

       Attorney’s fees may be awarded pursuant to EAJA where the government’s

position is not substantially justified.         The substantial justification test is one of

reasonableness in law and fact. See Pierce v. Underwood, 487 U.S. 552, 565 (1988).

The district court has broad discretion to set the attorney fee amount. “[A] district court

will always retain substantial discretion in fixing the amount of an EAJA award.

Exorbitant, unfounded, or procedurally defective fee applications . . . are matters that

the district court can recognize.” Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d

239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Moreover,
the court should not only consider the “position taken by the United States in the civil

action,” but also the “action or failure to act by the agency upon which the civil action is

based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

        After consideration, it is hereby

        ORDERED that Plaintiff’s motion (ECF No. 26) is granted, and Plaintiff is

awarded attorney’s fees in the amount of $2,615.71 plus $20.64 in expenses and

$400.00 in costs pursuant to EAJA and made payable to Plaintiff and delivered to the

business address of Plaintiff’s counsel.1

        IT IS SO ORDERED.


                                                              /s/Bruce H. Hendricks
                                                              The Honorable Bruce Howe Hendricks
                                                              United States District Judge


June 14, 2019
Charleston, South Carolina




        1
           As the Supreme Court made clear in Astrue v. Ratliff, attorney’s fees under EAJA are made payable
to the prevailing litigant and not to the litigant’s attorney. 560 U.S. 586, 598 (2010) (holding that the plain text
of EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting EAJA fees to an offset of any
pre-existing federal debts).

                                                         2
